*540Defendant’s claim that the prosecutor improperly used racial stereotypes in his summation is unpreserved for appellate review (CPL 470.05 [2]; People v Seldon, 128 AD2d 742). Were we to review this claim in the interest of justice, we would find it to be without merit.
Defendant’s remaining arguments, that the court improperly invited the jury to take notes, and that a jury note received mid-trial indicated that premature deliberations had taken place, are similarly unpreserved. Nor does either claim have merit. Nothing in the record indicates that any notes were ever taken (People v Elias, 163 AD2d 230, 232, lv denied 76 NY2d 985), and the content of the jury note lends no support to defendant’s speculation that any juror engaged in premature deliberations (People v Gonzalez, 155 AD2d 310). Concur — Sullivan, J. P., Carro, Kassal and Smith, JJ.